732 N.W.2d 542 (2007)
Michael T. DOE, and Patsy R. Doe, Husband and Wife, Plaintiffs-Appellees,
v.
John HENKE, M.D., and Ann Arbor Orthopedic Surgery, Defendants-Appellants, and
Trinity Health, d/b/a St. Joseph Mercy Health System, d/b/a St. Joseph Mercy Hospital, Defendant.
Docket No. 132439. COA No. 271311.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the October 17, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted in light of Miller v. Chapman Contracting, Inc., 477 Mich. 102, 730 N.W.2d 462 (2007). The motion to reverse and remand is DENIED.
We do not retain jurisdiction.